Citation Nr: 1016059	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  05-10 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for metastatic melanoma 
of the adrenal gland for purposes of accrued benefits.

2. Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1973 to October 
1988, and died in June 2003.  The Appellant is the Veteran's 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veteran's Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that, in pertinent part, 
denied service connection for metastatic melanoma of the 
adrenal gland for accrued benefits purposes, and denied 
service connection for the cause of the Veteran's death.

In July 2007, the Appellant testified during a hearing before 
the undersigned at the RO; a transcript of that hearing is of 
record.

In February 2009, the Board remanded this case to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC.





FINDINGS OF FACT

1. The Veteran died in June 2003 from metastatic melanoma, 
primary site adrenal gland.

2. At the time of his death, the Veteran had a pending claim 
for service connection for metastatic melanoma of the adrenal 
gland.

3. The Appellant's claim for accrued benefits was filed 
within one year of the Veteran's death.

4. The Veteran's active military service, which included duty 
on board naval vessels off the coast of Vietnam during 1972 
and 1973, did not include duty in, or visitation to, the 
Republic of Vietnam.

5. The Veteran was first diagnosed with metastatic melanoma 
of the adrenal gland in approximately 2002.

6. The competent and probative medical evidence of record at 
the time of the Veteran's death in June 2003 failed to show 
that his metastatic melanoma of the adrenal gland was related 
to his active military service.


CONCLUSION OF LAW

Metastatic melanoma of the adrenal gland was not incurred or 
aggravated in active service, nor may it be presumed to have 
been incurred during service, for accrued benefits purposes.  
38 U.S.C.A. §§ 1101, 1110, 111, 1113, 1116, 1131, 5107, 5121 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.1000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009). 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in August 2003 that fully satisfies the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification:  (1) informed 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  An additional letter was sent to the Appellant in 
March 2009.  The claim was readjudicated in a December 2009 
supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Veteran's service treatment and 
personnel records, VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  As this is a claim for 
accrued benefits, the evidence at the time of the Veteran's 
death must suffice.  See 38 C.F.R. § 3.100(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Board is also satisfied as to substantial compliance with 
its February 2009 remand directives in regards to the claim 
at issue.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999); Stegall v. West, 11 Vet. App. 268 (1998).  This 
included obtaining the Veteran's personnel file and VA 
outpatient treatment records.  The RO obtained these records 
and associated them with the claims file.  The RO also 
provided the Appellant with a VCAA notice letter that 
complied with Dingess.  See Dingess/Hartman, supra.  The RO 
contacted the National Records and Archives Administration 
(NARA) and the Joint Services Records Research Center (JSRRC) 
to determine whether the Veteran was ever actually on the 
landmass of Republic of Vietnam.  Both the NARA and JSRRC 
responded that the Veteran's service on the landmass of 
Vietnam could not be verified.

As such, VA has satisfied the duty to assist the Appellant in 
the development of her claim.  The Board may proceed without 
prejudice to the appellant.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II. Service Connection for Metastatic Melanoma of the Adrenal 
Gland, for Accrued Benefits

The Veteran died in June 2003, at the age of 54.  According 
to the June 2003 certificate of death, the immediate cause of 
the Veteran's death was metastatic melanoma, primary site 
adrenal gland.  The Appellant seeks service connection for 
metastatic melanoma of the adrenal gland, for the purposes of 
accrued benefits.

In this context, the law provides that, upon the death of a 
Veteran, a surviving spouse may be paid periodic monetary 
benefits to which the Veteran was entitled at the time of the 
Veteran's death, and which were due and unpaid for a period 
not to exceed two years, based on existing rating decisions 
or other evidence that was on file when he died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

The application for accrued benefits must be filed within one 
year after the date of the Veteran's death.  38 C.F.R. § 
3.1000(c).  By statute, the Appellant takes the Veteran's 
claims as they stood on the date of his death.  Zevalkink v. 
Brown, 102 F.3d 1236 (Fed. Cir. 1996).

Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, 
§ 104, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
However, that amendment is applicable only with respect to 
deaths occurring on or after December 16, 2003, when the Act 
became law.  As the Veteran in this case died in June 2003, 
the recent amendments are not applicable to his Appellant 
widow's claim and the previous two year limitation on the 
benefit payable period is still applicable. 

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) concluded that, for a surviving 
spouse to be entitled to accrued benefits, "the Veteran must 
have had a claim pending at the time of his death for such 
benefits or else be entitled to them under an existing rating 
or decision."

So for a claimant to prevail on an accrued benefits claim, 
the record must show that (i) the Appellant has standing to 
file a claim for accrued benefits, (ii) the Veteran had a 
claim pending at the time of death, (iii) the Veteran would 
have prevailed on the claim if he had not died; and (iv) the 
claim for accrued benefits was filed within one year of the 
Veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. 
§ 3.1000(a).  Generally, only evidence contained in the 
claims file at the time of the Veteran's death will be 
considered when reviewing a claim for accrued benefits.  This 
includes service department and VA medical records, which are 
considered to be constructively in the claims file at the 
date of death, even though they may not physically be in the 
file until after that date.  38 C.F.R. § 3.1000(d)(4); Hayes 
v. Brown, 4 Vet. App. 360-61.  See also VAOPGCPRECs 6-93 and 
12-94 and Conary v. Derwinski, 3 Vet. App. 109 (1992) 
regarding certain financial information.  Thus, the Appellant 
could not furnish, and VA could not develop, additional 
evidence that might better substantiate the claim of 
entitlement to service connection for the purpose of accrued 
benefits.

Here, the record reflects that the Veteran had a claim for 
service connection for metastatic melanoma of the adrenal 
gland pending at the time of his death in June 2003.  
Therefore, the Board must now determine whether service 
connection can be granted for metastatic melanoma of the 
adrenal gland for the purposes of accrued benefits.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred in or aggravated by the 
Veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Even if there is no record of a 
malignant tumor while in service, its incurrence in service 
will be presumed if the disease was manifest to a compensable 
degree within one year after service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309.  While the disease need not be diagnosed within 
the presumptive period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

"[I]n order to establish service connection or service-
connected aggravation for a present disability the veteran 
must show: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir 2004).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute 
competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The probative evidence of record reflects that, at the time 
of his death, the Veteran was diagnosed with metastatic 
melanoma of the adrenal gland.  Thus, the determinative issue 
is whether the Veteran's metastatic melanoma of the adrenal 
gland is attributable to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) 

The Appellant seeks service connection for metastatic 
melanoma of the adrenal gland, for the purposes of accrued 
benefits.  She maintains that the metastatic melanoma of the 
adrenal gland from which the Veteran died is a form of blood 
cancer similar to leukemia, multiple myeloma, and soft tissue 
sarcoma, and was due to his exposure to Agent Orange in 
service.  The Appellant contends, as did the Veteran prior to 
his death, that his duties during the Vietnam War involved 
his occasional presence on land in Vietnam.  In an August 
2003 written statement, she said that he made frequent and 
documented trips to Da Nang, Tan Son Nhut, and other areas to 
deliver parts and repaired aircraft to return to the ship to 
which he was assigned.  In an August 2004 written statement, 
she said that the Veteran was assigned to the USS ENTERPRISE 
(CVN-65) from August 1972 to April 1975 during which time he 
repeatedly flew from the ship to Vietnam.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The following diseases are 
associated with herbicide exposure for the purposes of the 
presumption:  chloracne or other acneform disease consistent 
with chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 
3.309(e).  

VA has determined based on a National Academy of Science 
report issued in June 2007, that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 
2007).  That report further identified an absence of a causal 
association between herbicide exposure and skin cancer.

In this case, the Board notes that metastatic melanoma of the 
adrenal gland is not classified as one of the enumerated 
diseases associated with Agent Orange exposure under 38 
C.F.R. § 3.309(e).  However, the regulations governing 
presumptive service connection for Agent Orange do not 
preclude an appellant from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (1994).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, it 
must be shown that the Veteran served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must have been 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e), or a nexus between the currently diagnosed 
disability and service must otherwise be established.  See 
Brock v. Brown, 10 Vet. App. 162 (1997).

"Service in the Republic of Vietnam" for the purpose of the 
application of the presumption includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA General Counsel 
opinions have stated that veterans must demonstrate actual 
duty or visitation in the Republic of Vietnam to have 
qualifying service.  See e.g., VAOPGCPREC 27-97 (July 23, 
1997).

The Veteran's awards and decorations include his receipt of 
the Vietnam Service Medal for service from October 1972 to 
February 1973, and the Republic of Vietnam Campaign Medal 
with Device.  However, available records in the file do not 
show that he served in Vietnam.  His Report of Discharge or 
Transfer (DD Form 214) and service personnel records indicate 
that he served aboard the USS ENTERPRISE (CVN-65), from 
August 1972 to April 1975, as an aircraft mechanic, flight 
engineer, and on a transport flight crew.

Although the Veteran served aboard the USS ENTERPRISE, there 
is no competent evidence that he served in Vietnam, in the 
waters offshore Vietnam, or under conditions of service 
involving duty or visitation in the Republic of Vietnam for 
the purposes of the regulation governing the presumption of 
service connection for certain diseases due to herbicide 
exposure.  Here there is simply no objective evidence to show 
that the Veteran had actual service on the land mass of the 
Republic of Vietnam, that, according to applicable 
regulations and VA General Counsel precedential opinion, he 
must have done in order to fall within the definition of 
"service in Vietnam."  See 38 U.S.C.A. § 101(29)(A), 7104(c); 
38 C.F.R. § 3.307(a)(6)(iii), 3.313(a); VAOPGCPREC 27-97, 62 
Fed. Reg. 63604 (1997); VAOPGCPREC 7-93, 59 Fed. Reg. 4752 
(1994);  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008).

However, in a May 2008 written statement, the Appellant's 
representative argued that the Veteran's Navy Enlisted 
Classification (NEC) codes included that of Transport Flight 
Crew and that it was likely that, as a member of a flight 
crew, any of the Veteran's flights may have taken him on the 
ground in Vietnam.  The representative said that ship deck 
logs and flight manifests should be able to verify flight 
operations, and other pertinent information regarding flight 
locations.

In response to the Appellant's representative's arguments, 
the Board remanded the Appellant's case in February 2009 in 
part, to obtain the Veteran's service personnel records.  
However, a careful review of these records does not support 
the representative's argument as they do not confirm the 
Veteran's presence in Vietnam during the period covered by 
the presumption.  Moreover, the RO also contacted the NARA 
and the JSRRC to determine whether the Veteran was ever 
actually on the landmass of Republic of Vietnam.  Both 
responded that the Veteran's service on the landmass of 
Vietnam could not be verified.  Notably, in its June 2009 
response to the RO's inquiry, the JSRRC said that it reviewed 
the 1972 command history for the USS ENTERPRISE.  It was 
unable to document that an aircraft departed the ship to the 
Republic of Vietnam, or that the Veteran departed the ship.

Therefore, the Veteran does not have qualifying "service in 
the Republic of Vietnam" for the purpose of the application 
of the herbicide presumption, and is thus not eligible for 
the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.309(e).

However, where a claimant is not eligible for application of 
the "presumption" of service connection under the law, he is 
not precluded from establishing service connection with proof 
of actual direct causation, although this route includes the 
difficult burden of tracing causation to a condition or 
event, such as exposure to herbicides, during service.  
Combee v. Brown, 34 F.3d at 1042-44.  See also Brock v. 
Brown, 10 Vet. App. at 162- 64.

The Veteran's service treatment records are devoid of any 
reference to his diagnosis of, or treatment for, metastatic 
melanoma of the adrenal gland in service.  

Post service, the medical evidence of record reflects that 
the Veteran's metastatic melanoma of the adrenal gland was 
diagnosed in approximately 2002.

In support of her claim, the Appellant relies on the April 
2008 signed statement from Dr. L.S.S., an oncologist to the 
effect that she treated the Veteran for metastatic melanoma 
from April 29, 2002 to December 11, 2002.  Dr. L.S.S. stated 
her understanding that the Veteran was exposed to Agent 
Orange, and opined that "this may have contributed to his 
development of malignant melanoma."

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; see 
Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non- 
evidence"); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  While an 
absolutely accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may" be related to service is 
an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not" be 
related to service.  Here is no evidence that the Veteran was 
exposed to Agent Orange in service.

As previously mentioned, the Board is precluded from 
obtaining further medical comment.  This is a claim for 
accrued benefits purposes and the evidence of record at the 
time of the Veteran's death must suffice.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet. App. at 360-61.

Therefore, there is no medical evidence that directly links 
the Veteran's metastatic melanoma of the adrenal gland to 
exposure to toxic herbicides (e.g., the dioxin in Agent 
Orange).  See Combee v. Brown, 34 F.3d at 1039.
 
In addition to the medical evidence, the Board has also 
considered the Appellant's written statements and oral 
testimony during her hearing before the undersigned.  
Unfortunately, however, her testimony concerning the etiology 
of the Veteran's metastatic melanoma of the adrenal gland is 
not credible given the fact that there is no objective 
evidence that he was ever stationed on the landmass of the 
Republic of Vietnam during his military service, and there is 
no probative medical evidence otherwise directly linking the 
Veteran's metastatic melanoma of the adrenal gland to his 
military service.

The Board acknowledges that the Appellant is competent, even 
as a layperson, to attest to factual matters of which she has 
first-hand knowledge.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The Federal Circuit has held that lay 
evidence is one type of evidence that must be considered, and 
that competent lay evidence can be sufficient in and of 
itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit determined that lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Id.

The Board must weigh the Appellant's lay statements against 
the medical evidence of record.  See Layno v. Brown, 6 Vet. 
App. 465 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  In making this credibility 
determination, the Board does not find the Appellant's 
statements concerning the etiology of the Veteran's 
metastatic melanoma of the adrenal gland to be credible, 
since the Veteran was never stationed on the landmass of the 
Republic of Vietnam during his military service, and there is 
no medical evidence directly linking the Veteran's metastatic 
melanoma of the adrenal gland to his military service.  See 
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

It is important to point out that the Board does not find 
that the Appellant's lay statements lack credibility merely 
because they are unaccompanied by contemporaneous medical 
evidence.  See Davidson v. Shinseki, 581 F.3d. 1313, quoting 
Buchanon, 451 F.3d at 1337 ("[T]he Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.")  Rather, 
the Appellant's statements are found to be incredible because 
they are inconsistent with the evidence of record, which 
fails to show that the Veteran's metastatic melanoma of the 
adrenal gland is related to his military service - including 
to herbicide exposure.

Finally, the Board notes the argument raised by the 
Appellant's representative to the effect that the Veteran's 
melanoma "could have" been due to his work as an aircraft 
mechanic and the environment, including exposure to direct 
sunlight.  However, with all due respect to the 
representative, there is not one scintilla of medical 
evidence to support this assertion. 

As there is no competent evidence that indicates the 
Veteran's diagnosed metastatic melanoma of the adrenal gland 
was related to his active military service, the Board finds 
that the preponderance of the objective medical evidence of 
record is against the claim for service connection for 
metastatic melanoma for the purposes of accrued benefits and 
the Appellant's claim must be denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. at 
49; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for metastatic melanoma of the adrenal 
gland, for purposes of accrued benefits, is denied.


REMAND

In February 2009, the Board remanded the issue of entitlement 
to service connection for the cause of the Veteran's death, 
in part, for issuance of a VCAA notice letter consistent with 
Hupp. v. Nicholson, 21 Vet. App. 342 (2007).  In Hupp, the 
Court found that where, as here, the Veteran was service-
connected for disabilities during his lifetime, § 5103(a) 
notice must include (1) a statement of the disabilities for 
which the Veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a death benefits claim based on a 
service-connected disorder; and (3) an explanation of the 
evidence and information required to substantiate a death 
benefits claim base on a condition not yet service-connected.  
Hupp v. Nicholson, supra.  

In March 2009, the RO provided the Appellant with a VCAA 
notice letter that explained how to establish service 
connection for the cause of the Veteran's death.  However, 
the RO did not inform the Appellant of the Veteran's eleven 
service-connected disabilities at the time of his death.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Veteran is 
entitled, as a matter of law, to compliance with remand 
directives).  Thus, another remand is required. 

Accordingly, the claim is REMANDED for the following actions:

1.  Send the Appellant a VCAA notice 
letter to comply with Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) by 
containing:  (1) a statement of the 
disabilities for which the Veteran was 
service connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim - including for cause of death, 
based on a previously service-connected 
condition; and (3) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service connected.

2. After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claim for service 
connection for the cause of the Veteran's 
death on appeal, in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal is not granted to 
the Appellant's satisfaction, furnish the 
Appellant and her representative with a 
SSOC and an appropriate time period for 
response before the claims files are 
returned to the Board for further 
appellate consideration.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


